Citation Nr: 0335864	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from March 1969 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices in Washington, DC, Huntington 
Virginia, and Roanoke Virginia.

The case was previously under the jurisdiction of the 
Washington, DC, Regional Office, but was transferred in 
December 2001 to the Roanoke, Virginia, Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A June 2001 rating decision denied increased ratings for 
compound dislocation of left ankle residuals with traumatic 
arthritis, status post fusion and resulting limb shortening, 
(hereinafter left ankle disability), currently rated as 30 
percent disabling, and for degenerative arthritis of the 
lumbar spine, (hereinafter lumbar spine disability), 
currently rated as 10 percent disabling.  The veteran filed a 
notice of disagreement in August 2001, and a statement of the 
case was issued in March 2002.

In an October 2001 rating decision, service connection was 
granted for degenerative joint disease, right knee, as 
secondary to the service-connected left ankle disability 
(hereinafter right knee disability), and an initial 10 
percent rating was assigned effective June 2001.  

At the RO's request, the veteran clarified in an April 2002 
letter that he was satisfied with the rating regarding his 
left ankle, but expressed disagreement with the ratings for 
the back and right knee disabilities.  The Board will 
construe this April 2002 submission as a notice of 
disagreement (NOD) to the October 2001 rating decision on the 
right knee disability.  The Board also deems the appeal on 
the issue of an increased rating for a left ankle disability, 
withdrawn. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204.  

The record reflects that a statement of the case (SOC) has 
not been issued pertinent to the right knee disability.  When 
there has been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand. See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  

Accordingly, the issue of a higher initial rating for the 
right knee disability is remanded to the RO for the issuance 
of a statement of the case and such further development as 
may be necessary. See Manlincon v. West, 12 Vet. App. 238 
(1999).

Additionally, the Board notes that during the pendency of the 
appeal, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Review of the claims file shows that by its VCAA letter dated 
in April 2001, and other correspondence, the RO attempted to 
comply with the VCAA, but the record shows that all of the 
notification requirements of the VCAA have not been met.  
Specifically, the VCAA letter and correspondence did not 
adequately identify for the veteran the types of information 
or evidence needed to substantiate the claim, or the 
allocation of the burden of producing such evidence between 
VA and the appellant.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The United States Court of Appeals for the 
Federal Circuit has also invalidated the VA regulation in 
effect at that time, to the extent that it authorized VA to 
deny a claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).

The Board also notes that during the pendency of the appeal, 
the rating criteria used to evaluate diseases and injuries of 
the spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (overruled on other grounds Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  See also 
revised rating criteria for Intervertebral Disc Syndrome 
under Diagnostic Code 5293. 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002), as applicable.  

The record reflects that the most recent VA examination of 
the veteran's lumbar spine was in April 2001.  Given the 
change in rating criteria and regulations, the Board finds 
that a new spine examination is warranted.  The examiner 
should also assess any functional loss or functional 
impairment attributable to the lumbar spine disability., see 
38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995), and assess the effect, if any, on the veteran's 
employment.  




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
all requirements of the VCAA, and any 
other applicable legal precedent. See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi , 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

2.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

3.  The veteran should be afforded a VA 
examination of the service-connected 
degenerative arthritis of the lumbar 
spine.  The entire claims file must be 
made available to the examiner, and the 
examiner should note such review in the 
examination report.  All appropriate 
tests and studies, to include X-rays and 
range of motion studies (the latter 
expressed in degrees, with normal ranges 
provided for comparison purposes) 
attributable to the service-connected 
disability should be conducted.



4.  The examiner should: (a) specify 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the arthritis of lumbar 
spine, and the degrees in range of motion 
at which any pain begins; (b) specify 
whether the veteran experiences likely 
additional functional loss due to pain or 
other symptomatology during flare-ups, 
and with repeated use; (c) make findings 
responsive to the new criteria for rating 
disabilities of the spine; and (d) 
express an opinion concerning the effect, 
if any, of the back disability on the 
veteran's employment.

5.  The RO should issue a statement of 
the case (SOC) to the veteran and his 
representative addressing the issue of a 
higher initial rating for the right knee 
disability.  The veteran should also be 
advised that to perfect his appeal 
regarding the right knee disability, 
after the statement of the case is 
issued, he must submit a timely 
substantive appeal.

6.  After the above development and 
readjudication of the claim(s), if the 
benefits sought on appeal are not granted, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




